Citation Nr: 0009348	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether termination of Department of Veterans Affairs (VA) 
Section 306 pension death benefits effective January 1, 1993, 
was proper.  


REPRESENTATION

Appellant represented by:	Sharon D. Smith, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.  The veteran died in January 1961.  The appellant is 
the surviving spouse of the veteran.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a determination of February 1995, by 
the Baltimore, Maryland Regional Office (RO) of the VA, which 
terminated the appellant's receipt of Section 306 pension 
benefits, effective January 1, 1993, because the appellant's 
countable income for 1992 exceeded the statutory limit of 
$8,667.  The appellant testified at a personal hearing before 
a hearing officer at the RO in August 1995.

The Board notes that the appellant is represented by a 
private attorney.  In a May 1995 letter, the private attorney 
was requested to submit a signed statement from the appellant 
with regard to representation on matters beyond the 
particular claim at issue.  The Board notes that although the 
attorney apparently did not submit such a statement, the 
attorney may be recognized as the appellant's representative 
for the particular claim under review.  38 C.F.R. § 14.629(c) 
(1999).   


FINDINGS OF FACT

1.  The appellant was in receipt of Section 306 death pension 
benefits from 1961 until the time they were terminated in 
January 1993.

2.  The applicable statutory income limitation for an 
appellant with no dependents in 1992 was $8,667.  

3.  The appellant's countable income for 1992 was over 
$20,000.  


CONCLUSION OF LAW

The countable income of the appellant was excessive for 
receipt of Section 306 death pension benefits for 1992; thus 
Section 306 death pension benefits were properly terminated, 
effective January 1, 1993.  38 C.F.R. §§ 3.26, 3.252, 3.262, 
3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that she has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107 (West 1991).

The eligibility of an appellant for Section 306 death pension 
depends on countable income.  Pertinent regulations provide 
that Section 306 death pension benefits shall be terminated 
if countable annual income exceeds applicable income 
limitations.  The applicable income limitation for an 
appellant with no dependents in 1992 was $8,667.  

In determining countable income for Section 306 death 
pension, payments of any kind or from any source will be 
counted as income unless specifically excluded.  Income will 
be counted for the calendar year in which it is received, and 
total income for the full calendar year will be considered.  
38 C.F.R. § 3.252 (1999).  Income derived from Social 
Security benefits is considered income as a retirement 
benefit.  38 C.F.R. § 3.262(f) (1999).  Ten percent of the 
retirement payments are to be excluded in computing income 
received.  38 C.F.R. § 3.262(e)(2) (1999).  Payments derived 
from lottery winnings are considered income and are not 
excluded under 38 C.F.R. § 3.262.  

Historically, the record shows that the appellant was 
originally granted entitlement to Section 306 death pension 
benefits in a July 1961 determination effective from January 
6, 1961.  In July 1961, she was provided a VA Form 21-6895 
which advised the appellant that the amount of her pension 
was calculated based on her anticipated countable family 
income and informed her of the necessity of timely informing 
the VA of the effective dates and amounts of any award of any 
income, Social Security benefits or other retirement 
benefits.  The RO further informed her that a failure to 
promptly notify the VA of income changes could result in an 
overpayment, subject to recovery.  Thereafter, the appellant 
was provided this VA Form 21-6895 on other occasions, 
specifically, in January and June 1963.  

The appellant submitted annual Eligibility Verification 
Reports (EVRs).  In October 1992, her annual EVR was received 
in which she showed that her income was derived solely from 
Social Security benefits.  

Thereafter, information was received showing that the 
appellant had unearned income during 1992.  The appellant's 
son verified that during 1992, his mother had cashed lottery 
tickets in her own name in order to give him the proceeds.  
The son explained that he did not want to cash in the lottery 
tickets because he would be in a higher tax bracket than his 
mother.  In written correspondence and during her personal 
hearing at the RO, the appellant also confirmed this 
information.  She asserted that her Section 306 death pension 
benefits should not have been terminated because she 
immediately gave the money to her son and was merely trying 
to help him out.  As such, she did not consider the lottery 
winnings as part of her own income during 1992.

Although the Board has considered the appellant's arguments, 
lottery winnings are not excluded from income under 38 C.F.R. 
§ 3.262.  The Board believes that the appellant did 
immediately furnish the proceeds to her son, but, 
nevertheless, the winnings were in fact part of her income 
for that year because they were received into her name and 
the taxes were withheld under her name, even if her intent 
was only to assist her son in "avoiding higher taxes."

As noted, 38 C.F.R. § 3.262(f) specifically provides that 
income derived from Social Security benefits is considered 
income as a retirement benefit.  Thus, only 10 percent may be 
excluded.  Therefore, in computing countable income for 1992, 
the Board notes that the appellant had annual income from the 
Social Security Administration.  That amount less 10 percent 
equals approximately $5,019.84.  In addition, she had annual 
unearned income of $15,000 from the lottery winnings for a 
total income in excess of $20,000.00.  

Where reduction or discontinuance of a running award of 
Section 306 pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the year in which the increase occurred.  
38 C.F.R. § 3.660(a)(2) (1999).  A review of the calculated 
figures above shows that the appellant's income in 1992 
exceeded the applicable statutory limits.  Accordingly, 
Section 306 pension benefits were properly terminated 
effective January 1, 1993, since it was discontinued due to 
an increase in her income in 1992.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.252, 3.262, 3.660 (1999).  



ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

